Appeal from a judgment of the Supreme Court (Conway, J.), entered January 23, 1993 in Albany County, which dismissed petitioners’ application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent City of Albany Municipal Civil Service Commission revoking petitioner’s certification as a qualified eligible on a civil service list.
Judgment affirmed, upon the opinion of Justice Edward S. Conway.
*812Mikoll, J. P., Mercure, Crew III and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed, without costs.